DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it has a length over 150 words. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 7 recites the limitation "the interface sheet" in line 1. There is insufficient antecedent basis for this limitation in the claim. However, claim 6 introduces “an interface sheet” as apart of ‘a piston rod bearing structure,” which similarly lacks antecedent basis in line 2 of claim 7. As such, claim 7 will be interpreted as depending on claim 6. Claims 8 and 9 are rejected for incorporating the above deficiency due to their respective dependencies on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radmer et al (WO 2015071354).
Regarding claim 1, Radmer discloses:
An injection device (200; Fig. 1A) comprising: a housing (201, 210; Fig. 2), a cartridge (213) holding a medical substance (page 9:28 – “a drug-filled cartridge 213”) and comprising an outlet (distal-most end of cartridge 213) and a piston (page 12:32-34 – “rubber piston”), a dose expelling mechanism comprising: a piston rod system (220) adapted to be moved relative to the housing (201) during a dose expelling action (page 12:29-32 – “the actual displacement of the plunger being performed by the piston rod”) to thereby advance the piston in the cartridge (213), and a ratchet arm (235) operatively coupled with the piston rod system (220) and configured to undergo a deflecting motion relative to the housing (201) during a particular movement of the piston rod system (220) which corresponds to a predetermined  (page 11:10-15 – “drive element and the clutch element comprise cooperating coupling structures rotationally locking them together but allowing the clutch element to be moved axially, this allowing the clutch element to be moved axially to its distal position in which it is allowed to rotate, thereby transmitting rotational movement from the dial system (see below) to the drive system” – the ratchet arms 235 moves axially and rotates with respect to the housing to translate motion from the dose dial to the piston rod 220), the deflecting motion comprising a first part motion which decelerates the piston rod system (220) followed by a second part motion which accelerates the piston rod system (220) (page 12:12-16 – “this allowing a set dose to be reduced by one or more ratchet increments by turning the dial member in the opposite direction, the release mechanism being actuated when the reset tube is rotated the above- described few degrees relative to the ratchet tube” – the deflecting movement is a rotational movement that can either decrease or increase tension in the system, where decreased tension is equivalent to deceleration in the resulting piston rod movement and increased tension is equivalent to acceleration), an integrated sensor arranged to detect occurrences of acceleration of the piston rod system (Fig. 23; page 23:21-23 – a rotary sensor is arranged to detect the size of dose being set, which translates to the amount of tension being put on the piston rod system, which translates to the amount of resulting acceleration on the piston rod system), and a processor configured to register the occurrences detected by the integrated sensor during the dose expelling action (page 5:7-11 – “the processor is adapted to (i) based on input from the input means calculate the set amount of drug to be expelled corresponding to the amount of rotation, and (ii) control the display to display the calculated amount”).
Regarding claim 3, Radmer discloses:
The injection device according to claim 1, further comprising wireless communication structure for transferring information regarding the occurrences of acceleration of the piston rod system detected by the integrated sensor during the dose expelling action to an external data receiving device (page 15:31-33 – “the processor being adapted to transmit data to an external receiver via the antenna” – the processor can transmit the data, which includes the occurrences of acceleration of the piston rod system, to an external data receiving device using wireless communication structure in the form of an antenna).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Radmer in view of Strowe et al (US 6277099).
Regarding claim 2, Radmer discloses the injection device according to claim 1 but is silent regarding “wherein the processor is further configured to calculate a sum of the occurrences detected by the integrated sensor during the dose expelling action.” However, Strowe teaches an injection device (Fig. 1a), thus being in the same field of endeavor, which uses sensor information (specifically rotation signals) to determine the total dosage of medication used by a user by “summing” the signals from the sensor (Col. 7:15-28). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Radmer to incorporate the step of summing sensor signals as taught by Strowe in order to calculate and display to a user the total dosage delivered from the device, as recognized by Strowe. 
Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Radmer in view of Andersen et al (WO 2016087512).
Regarding claim 4, Radmer discloses:
The injection device according claim 1, wherein the piston rod system (220) comprises a piston rod (221) and a piston washer (227), the piston rod (221) extending along a longitudinal axis from a proximal piston rod end to a distal piston rod end (see Fig. 2) and the piston washer (227) being arranged at the distal piston rod end.
Radmer discloses all of the elements of the claim but is silent regarding “the integrated sensor is integrated in the piston washer.” However, Andersen teaches an injection device (Fig. 2), thus being in the same field of endeavor, with an integrated sensor (23; Fig. 2) for measuring piston rod movement (page 6:35-36) integrated into the piston washer (22) in order to monitor additional detected operational conditions, such as air bubble sensing (page 6:32-35). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sensor of the device of Radmer into the piston washer as taught by Andersen in order to monitor additional operational conditions, such as air within the cartridge as taught by Andersen. 
Regarding claim 5, Radmer as modified by Andersen discloses the injection device according to claim 4, but is silent regarding the sensor being “a force sensor arranged to measure the force applied to the piston washer by the piston rod.” However, Andersen further teaches an injection device (Fig. 2), thus being in the same field of endeavor, specifically using a force sensor (23) in order to determine other properties such as the amount of free air in the cartridge (page 7:4-8). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Radmer to specifically incorporate a force sensor as taught by Andersen in order to determine other properties such as the amount of free air in the cartridge as recognized by Andersen. 
Regarding claim 10, Radmer as modified by Andersen discloses the injection device according to claim 4, but is silent regarding the sensor being “a pressure sensor arranged in fluid communication with the medical substance.” However, Andersen further teaches an injection device (Fig. 2), thus being in the same field of endeavor, specifically using a force sensor (23) (which translates to a pressure sensor as it is measuring force on a piston washer area) in order to determine other properties such as the amount of (page 7:4-8). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Radmer to specifically incorporate a sensor that measures pressure as taught by Andersen in order to determine other properties such as the amount of free air in the cartridge as recognized by Andersen. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Radmer in view of Andersen further in view of Nolan et al (US 5808203).
Regarding claim 11, Radmer as modified by Andersen discloses the injection device according to claim 10 but is silent regarding “wherein the piston washer comprises a hollow structure arranged to extend through the piston and into an interior of the cartridge, and wherein the pressure sensor is arranged in fluid communication with an interior of the hollow structure.” However, Nolan teaches an injection device (Fig. 1), thus being in the same field of endeavor, comprising piston system (Fig. 8B) comprising a piston rod (535) and a sensor (525) that are arranged within a hollow portion of a piston (510) as a known alternative arrangement of a piston and piston rod arrangement (Col. 6: 33-46). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the piston washer to incorporate a hollow structure that extends through the piston with the sensor within the hollow structure as taught by Nolan as a simple substitution of one known element (the piston arranged within the piston as taught by Nolan) for another known element (the piston washer arranged adjacent to the piston as disclosed by Radmer) to obtain predictable results (providing sufficient structure to drive the injector device).
Allowable Subject Matter
Claims 6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Radmer et al (WO 2015071354) in view of Andersen et al (WO 2016087512) further in view of Nolan et al (US 5808203), fails to disclose or make obvious a device as described in claims 6 and 12-13. 
claim 6, Radmer in view of Andersen and Nolan fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with “a piston rod bearing structure comprising an interface sheet adapted to receive the distal piston rod end, the interface sheet extending transversally to the longitudinal axis and exhibiting axial resilience, and wherein the force sensor is a strain or stress responsive sensor arranged on the interface sheet.” Radmer teaches the basic elements of the independent claim but is silent regarding the sensor being incorporated within the piston washer as required by preceding claim 4. Andersen and Nolan teach injection devices with respective force sensors that are at the distal end of respective rods. However, Andersen teaches a sensor (23; Fig. 2) distal to the piston washer (22) and would not be anticipate or teach a “piston rod bearing structure” that ultimately comprises the force sensor on an interface sheet as required. Similarly, although Nolan teaches a sensor (525; Fig. 8B) integrated at the distal end of a piston rod (535), Nolan fails to anticipate or teach the required “piston rod bearing structure” that comprises an interface sheet that incorporates the force sensor as the sensor taught by Nolan is in the form of a spring that transmits motion of the distal end of the piston (510) and would not be combinable with the required sensor. 
Regarding claim 12, Radmer in view of Andersen and Nolan fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with “a piston rod bearing surface adapted to receive the distal piston rod end, a piston interface layer adapted to interact with the piston, a hub member carrying the hollow structure, the hollow structure extending through the piston interface layer, an electric power supply element arranged between the piston rod bearing surface and the hub member, and a foil member comprising a top sheet arranged between the piston rod bearing surface and the electric power supply element, a bottom sheet arranged between the electric power supply element and the hub member and carrying the pressure sensor, and a connecting portion connecting the top sheet and the bottom sheet, the foil member further carrying the processor and comprising printed electric leads connecting the pressure sensor and the processor.” Prior art such as Andersen and Nolan fail to teach the sensor of preceding claim 10 being part of a structure as required by claim 12 and instead broadly teach sensors that engage with part of the piston. 
claim 13, Radmer in view of Andersen and Nolan fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with “the integrated sensor is a pressure sensor arranged in fluid communication with a fluid filled hollow of the piston.” Although Nolan teaches a piston arrangement (Fig. 8B) with a sensor (525) within a hollow (522) of the piston (510), the hollow (522) is proximal to the distal face of the piston (510) and would therefore not be filled with fluid. In addition, because Nolan is concerned with sensing deformation of the distal portion (P’’) of the piston, it would not be obvious to one of ordinary skill in the art to modify the hollow of Nolan and fill it with fluid because such fluid would interfere with the intended purpose of the invention. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 6, 12, and 13. Claims 14 and 15 recite allowable subject matter because they incorporate the above limitations due to their respective dependencies on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783